PER CURIAM:
This is an appeal from the denial of a motion for attorneys’ fees and costs brought by Deborah Austin Reiser who was a defendanVappellee/cross-appellant in this matter. We affirmed the judgments entered in the district court in Dillon v. Axxsys International, Inc., 185 Fed.Appx. 823 (11th Cir.2006).
We now affirm the rulings of the district court denying these motions for the reasons set forth in the Report and Recommendation of the United States Magistrate Judge dated November 14, 2006 which was *983adopted by the United States District Judge by Order dated December 19, 2006.
AFFIRMED.